 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 8
     WASTE ACTION PROJECT,                                 CASE NO. C17-498 RSM
 9
                                    Plaintiff,             STIPULATED PROTECTIVE
10      v.                                                 ORDER
11 FRUHLING SAND AND TOPSOIL, INC.,

12                                  Defendant.
13

14

15 1.        PURPOSES AND LIMITATIONS

16           Discovery in this action is likely to involve production of confidential, proprietary, or

17 private information for which special protection may be warranted. Accordingly, the parties hereby

18 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

19 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

20 protection on all disclosures or responses to discovery, the protection it affords from public

21 disclosure and use extends only to the limited information or items that are entitled to confidential

22 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

23 confidential information under seal.

24 2.        “CONFIDENTIAL” MATERIAL

25           “Confidential” material shall include the following documents and tangible things

26 produced or otherwise exchanged: financial information that is not in the public domain.
     STIPULATED PROTECTIVE                                         MILLER NASH GRAHAM & DUNN LLP
                                                                                    AT T OR NE YS AT L AW
     ORDER - 1                                                              T: 206.624.8300 | F: 206.340.9599
                                                                                           P I ER 7 0
                                                                            2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                            SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1 3.        SCOPE
 2           The protections conferred by this agreement cover not only confidential material (as
 3 defined above), but also (1) any information copied or extracted from confidential material; (2) all

 4 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 5 conversations, or presentations by parties or their counsel that might reveal confidential material.

 6           However, the protections conferred by this agreement do not cover information that is in
 7 the public domain or becomes part of the public domain through trial or otherwise.

 8 4.        ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 9           4.1      Basic Principles. A receiving party may use confidential material that is disclosed
10 or produced by another party or by a non-party in connection with this case only for prosecuting,

11 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

12 categories of persons and under the conditions described in this agreement. Confidential material

13 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

14 that access is limited to the persons authorized under this agreement.

15           4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
16 by the court or permitted in writing by the designating party, a receiving party may disclose any

17 confidential material only to:

18                    (a)      the receiving party’s counsel of record in this action, as well as employees
19 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

20                    (b)      the officers, directors, and employees (including in house counsel) of the
21 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

22 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

23 designated;

24                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
25 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26                    (d)      the court, court personnel, and court reporters and their staff;
     STIPULATED PROTECTIVE                                             MILLER NASH GRAHAM & DUNN LLP
                                                                                         AT T OR NE YS AT L AW
     ORDER - 2                                                                   T: 206.624.8300 | F: 206.340.9599
                                                                                                P I ER 7 0
                                                                                 2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                                 SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1                    (e)      copy or imaging services retained by counsel to assist in the duplication of
 2 confidential material, provided that counsel for the party retaining the copy or imaging service

 3 instructs the service not to disclose any confidential material to third parties and to immediately

 4 return all originals and copies of any confidential material;

 5                    (f)      during their depositions, witnesses in the action to whom disclosure is
 6 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 7 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 8 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 9 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

10 under this agreement. It will be the responsibility of the designating party to communicate these

11 restrictions to the court reporter;

12                    (g)      the author or recipient of a document containing the information or a
13 custodian or other person who otherwise possessed or knew the information.

14           4.3      Filing Confidential Material. Before filing confidential material or discussing or
15 referencing such material in court filings, the filing party shall confer with the designating party,

16 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

17 remove the confidential designation, whether the document can be redacted, or whether a motion

18 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

19 designating party must identify the basis for sealing the specific confidential information at issue,

20 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

21 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

22 the standards that will be applied when a party seeks permission from the court to file material

23 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

24 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

25 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

26 the strong presumption of public access to the Court’s files.
     STIPULATED PROTECTIVE                                            MILLER NASH GRAHAM & DUNN LLP
                                                                                       AT T OR NE YS AT L AW
     ORDER - 3                                                                 T: 206.624.8300 | F: 206.340.9599
                                                                                              P I ER 7 0
                                                                               2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                               SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1 5.        DESIGNATING PROTECTED MATERIAL
 2           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party
 3 or non-party that designates information or items for protection under this agreement must take

 4 care to limit any such designation to specific material that qualifies under the appropriate

 5 standards. The designating party must designate for protection only those parts of material,

 6 documents, items, or oral or written communications that qualify, so that other portions of the

 7 material, documents, items, or communications for which protection is not warranted are not swept

 8 unjustifiably within the ambit of this agreement.

 9           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
10 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

12 and burdens on other parties) expose the designating party to sanctions.

13           If it comes to a designating party’s attention that information or items that it designated for
14 protection do not qualify for protection, the designating party must promptly notify all other parties

15 that it is withdrawing the mistaken designation.

16           5.2      Manner and Timing of Designations. Except as otherwise provided in this
17 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

18 ordered, disclosure or discovery material that qualifies for protection under this agreement must

19 be clearly so designated before or when the material is disclosed or produced.

20                    (a)      Information in documentary form: (e.g., paper or electronic documents and
21 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

22 the designating party must affix the word “CONFIDENTIAL” to each page that contains

23 confidential material. If only a portion or portions of the material on a page qualifies for protection,

24 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

25 markings in the margins).

26
     STIPULATED PROTECTIVE                                           MILLER NASH GRAHAM & DUNN LLP
                                                                                       AT T OR NE YS AT L AW
     ORDER - 4                                                                 T: 206.624.8300 | F: 206.340.9599
                                                                                              P I ER 7 0
                                                                               2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                               SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1                    (b)      Testimony given in deposition or in other pretrial proceedings: the parties
 2 and any participating non-parties must identify on the record, during the deposition or other pretrial

 3 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 4 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 5 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 6 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 7 at trial, the issue should be addressed during the pre-trial conference.

 8                    (c)      Other tangible items: the producing party must affix in a prominent place
 9 on the exterior of the container or containers in which the information or item is stored the word

10 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

11 the producing party, to the extent practicable, shall identify the protected portion(s).

12           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
13 designate qualified information or items does not, standing alone, waive the designating party’s

14 right to secure protection under this agreement for such material. Upon timely correction of a

15 designation, the receiving party must make reasonable efforts to ensure that the material is treated

16 in accordance with the provisions of this agreement.

17 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
18           6.1      Timing of Challenges. Any party or non-party may challenge a designation of
19 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

20 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

21 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

22 challenge a confidentiality designation by electing not to mount a challenge promptly after the

23 original designation is disclosed.

24           6.2      Meet and Confer. The parties must make every attempt to resolve any dispute
25 regarding confidential designations without court involvement. Any motion regarding confidential

26 designations or for a protective order must include a certification, in the motion or in a declaration
     STIPULATED PROTECTIVE                                           MILLER NASH GRAHAM & DUNN LLP
                                                                                      AT T OR NE YS AT L AW
     ORDER - 5                                                                T: 206.624.8300 | F: 206.340.9599
                                                                                             P I ER 7 0
                                                                              2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                              SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 2 affected parties in an effort to resolve the dispute without court action. The certification must list

 3 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 4 to-face meeting or a telephone conference.

 5           6.3      Judicial Intervention. If the parties cannot resolve a challenge without court
 6 intervention, the designating party may file and serve a motion to retain confidentiality under Local

 7 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 8 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 9 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

10 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

11 the material in question as confidential until the court rules on the challenge.

12 7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
             OTHER LITIGATION
13

14           If a party is served with a subpoena or a court order issued in other litigation that compels
15 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

16 must:

17                    (a)      promptly notify the designating party in writing and include a copy of the
18 subpoena or court order;

19                    (b)      promptly notify in writing the party who caused the subpoena or order to
20 issue in the other litigation that some or all of the material covered by the subpoena or order is

21 subject to this agreement. Such notification shall include a copy of this agreement; and

22                    (c)      cooperate with respect to all reasonable procedures sought to be pursued by
23 the designating party whose confidential material may be affected.

24 8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
26 material to any person or in any circumstance not authorized under this agreement, the receiving
     STIPULATED PROTECTIVE                                           MILLER NASH GRAHAM & DUNN LLP
                                                                                      AT T OR NE YS AT L AW
     ORDER - 6                                                                T: 206.624.8300 | F: 206.340.9599
                                                                                             P I ER 7 0
                                                                              2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                              SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 2 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 3 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 4 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 5 Bound” that is attached hereto as Exhibit A.

 6 9.        INADVERTENT PRODUCTION                    OF     PRIVILEGED             OR             OTHERWISE
             PROTECTED MATERIAL
 7

 8           When a producing party gives notice to receiving parties that certain inadvertently
 9 produced material is subject to a claim of privilege or other protection, the obligations of the

10 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

11 is not intended to modify whatever procedure may be established in an e-discovery order or

12 agreement that provides for production without prior privilege review. The parties agree to the

13 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

14 10.       NON TERMINATION AND RETURN OF DOCUMENTS
15           Within 60 days after the termination of this action, including all appeals, each receiving
16 party must return all confidential material to the producing party, including all copies, extracts and

17 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

18           Notwithstanding this provision, counsel are entitled to retain one archival copy of all
19 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

20 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

21 product, even if such materials contain confidential material.

22           The confidentiality obligations imposed by this agreement shall remain in effect until a
23 designating party agrees otherwise in writing or a court orders otherwise.

24

25

26
     STIPULATED PROTECTIVE                                          MILLER NASH GRAHAM & DUNN LLP
                                                                                    AT T OR NE YS AT L AW
     ORDER - 7                                                              T: 206.624.8300 | F: 206.340.9599
                                                                                           P I ER 7 0
                                                                            2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                            SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2 DATED:
                                                                    Attorneys for Plaintiff
 3

 4 DATED:
                                                                   Attorneys for Defendant
 5

 6           PURSUANT TO STIPULATION, IT IS SO ORDERED

 7           IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 8 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 9 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

10 documents, including the attorney-client privilege, attorney work-product protection, or any other

11 privilege or protection recognized by law.

12
              DATED this 1st day of March 2019.
13

14

15
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
     STIPULATED PROTECTIVE                                       MILLER NASH GRAHAM & DUNN LLP
                                                                                  AT T OR NE YS AT L AW
     ORDER - 8                                                            T: 206.624.8300 | F: 206.340.9599
                                                                                         P I ER 7 0
                                                                          2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                          SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
 1                                             EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________          [print   or       type           full         name],   of
 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Waste Action Project v. Fruhling Sand & Topsoil, Inc, case number 2:17-CV-00498-RSM.

 8 I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9 understand and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
     STIPULATED PROTECTIVE                                          MILLER NASH GRAHAM & DUNN LLP
                                                                                      AT T OR NE YS AT L AW
     ORDER - 9                                                                T: 206.624.8300 | F: 206.340.9599
                                                                                             P I ER 7 0
                                                                              2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                              SE AT T LE , W ASHI NGT ON 9 8 1 2 1


     571620-0001/4816-6744-5384.2
